DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to amendment filed on 10/09/2020.  Amended claims 1, 6-9, 14, and 17-20, filed on 10/09/2020 are being considered on the merits.  
In response to the last Office Action: 
Claims 1, 6-9, 14, and 17-20 have been amended.
Claims 1-20 remain pending in this application.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 10/09/2020 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks of independent claims 1, 14 and 20 found on pages 10-13 and filed on 10/9/2020, have been fully considered but they are not persuasive.

Applicant stated: “Applicant respectfully submits that Dhanasekaran does not teach "consolidating the plurality of active actions into one or more aggregate actions, wherein a first aggregate action consolidating the plurality of active actions into one or more aggregate actions, wherein a first aggregate action comprises a set of active actions to perform on a dataset, the set of active actions corresponding to one or more active data retention requests of the set of active data retention requests," as recited in independent claim 1.”
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned amended limitations of independent claims 1, 14 and 20, as drafted and given the broadest reasonable interpretation, are disclosed by the combinations of Dhanasekaran and de Spiegeleer cited prior arts.  In Particular, de Spiegeleer discloses in Para. [0007]: “The content store can be operable to carry out actions on segments and data objects stored therein in chronological order of receipt of instructions to perform those actions by a content store action queue …”; and in Para. [0066]: “All actions on the content store are added to this queue and executed on a first-come, first-served basis, ...”, and further in Fig. 7, Para. [0073]: “…, when the content store is ready to process the remove action, any action that adds a link to the data object is already processed and no new such actions are pending in the queue”; therefore the Examiner asserts that the content store can operate a data retention policy to carry out multiple actions on data objects that are implemented in a data store action queue, which is that to consolidating the plurality of active actions into one or more aggregate actions, i.e. the content store action queue which is checked periodically for pending actions. 
Please refer to the below set forth 35 USC 103 rejection for further details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9-14, 16, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2018/0276232 A11) issued to Dhanasekaran et al. (hereinafter as “Dhanasekaran”), and in view of US Patent Application Publication (US 2008/0243878 A1) issued to de Spiegeleer et al. (hereinafter as “de Spiegeleer”).

Regarding claim 1 (Currently Amended), Dhanasekaran teaches a method for data processing at a data object store, comprising: 
identifying a configurable data retention policy for one or more datasets stored in the data object store (Dhanasekaran Para. [0003], lines (7-23): “…, configurations disclosed herein enable a system to expose a retention policy management portal (RPMP) to enable a user to selectively activate file management labels and/or file retention rules of a unified retention policy with respect to files that correspond to user defined filter parameters and, ultimately, to subsets of files across user selected productivity platforms. As used herein, a “unified retention policy” refers generally to a set of file retention rules that are configured to be deployed across multiple productivity platforms. …, a productivity suite may include multiple productivity platforms (e.g. a communication platform providing email and/or chat capabilities, a file hosting platform providing cloud file storage capabilities, etc.)”; and Para. [0005], lines (8-13): “…, the term “selective activation” may generally refer to making a particular file retention rule and/or a particular file management label available for use and/or enforcement with respect to a particular subset of files such as, for example, a set of files stored in association with a particular user account and/or group of user accounts.”,
the Examiner asserts that the retention rules that are configured to be deployed across multiple productivity platforms and enforced to a particular subset of stored data to that of identifying a configurable data retention policy for one or more datasets stored in the data object store); 
receiving a plurality of data retention requests associated with one or more actions for the one or more datasets, wherein each data retention request corresponds to an action to perform on at least (Dhanasekaran Fig. 1A, Para. [0028], lines (1-6): “The unified retention policy 110 may include, but is not limited to, file retention rules 114 that define various actions to be performed with respect to files that satisfy one or more predefined conditions and/or are tagged with one or more file management labels 116 in accordance with the unified retention policy 110.”; and 
Fig. 1A, Para. [0030], lines (1-4): “…, the RPMP 112 may enable an administrator to indicate filter parameters 120 for selectively activating file retention rules 114 and/or file management labels 116 with respect to one or more subsets of files.”; and 
Fig. 3A, Para. [0072], lines (1-7): “…, the GUI 302 may prompt the retention policy administrator 154 to indicate whether she would like to retain content by defining a file retention period during which the file will be forcibly retained (e.g. requests to delete the file are to be ineffective) and/or a file purge age at which files are to be automatically deleted”), and 
wherein the one or more actions correspond to exporting or deleting data objects, data object records, or a combination thereof according to the configurable data retention policy (Dhanasekaran Para. [0031], lines (23-27) “The system may further determine a unified retention policy that associates one or more actions (e.g. deleting a file) with various predefined conditions (e.g. the file meeting or exceeding a retention age threshold and/or a file purge age).”).
However, Dhanasekaran does not explicitly teach evaluating the plurality of data retention requests to determine a set of active data retention requests associated with a plurality active actions; consolidating the plurality of active actions into one or more aggregate actions, wherein [[each]] a first aggregate action comprises a set of active actions to perform on a dataset, the set of active actions corresponding a first consolidated work object comprises a first aggregate action and a dataset identifier corresponding to the dataset; and transmitting, to a work processor, an indication of the generated consolidated work objects in response to a work processor retrieval request, wherein the work processor processes the generated consolidated work objects in accordance with the configurable data retention policy.
But de Spiegeleer teaches evaluating the plurality of data retention requests to determine a set of active data retention requests associated with a plurality active actions (de Spiegeleer Para. [0007], lines (16-27): “The content store can be operable to carry out actions on segments and data objects stored therein in chronological order of receipt of instructions to perform those actions by a content store action queue.  The backup system can be operable to identify a file for deletion, mark the metadata store entry for the file for deletion, to remove a reference to the metadata store entry for the file from the data object and to delete the marked metadata store entry from the metadata store. Thereby, a single-instance store can operate a reliable and safe data retention policy to safeguard stored data whilst also allowing data that need not be retained any longer to be deleted.”, the Examiner asserts that the content store can carry out actions in order of receipt of instructions according to the data retention policy to that of evaluating active data retention requests); 
consolidating the plurality of active actions into one or more aggregate actions, wherein [[each]] a first aggregate action comprises a set of active actions to perform on a dataset, the set of active actions corresponding (de Spiegeleer Para. [0007], lines (16-27): “The content store can be operable to carry out actions on segments and data objects stored therein in chronological order of receipt of instructions to perform those actions by a content store action queue… , a single-instance store can operate a reliable and safe data retention policy to safeguard stored data whilst also allowing data that need not be retained any longer to be deleted.”; and 
Para. [0009], lines (6-8): “…, the system can be operable to carry out the deletion of the data object by adding an instruction to delete the data object to the back of the content store action queue”; and 
Para. [0066], lines (1-4): “…, a queue mechanism is implemented to serialize the actions performed on the content store. All actions on the content store are added to this queue and executed on a first-come, first-served basis, ...”, 
the Examiner asserts that the content store can operate a data retention policy to carry out actions on data objects that are implemented in a data store action queue to that of consolidating/aggregating active data retention requests); 
generating a consolidated work object for each aggregate action, wherein [[each]] a first consolidated work object comprises a work item type corresponding to the first aggregate action and a dataset identifier corresponding to the dataset (de Spiegeleer Para. [0011], lines (1-9): “…, the system can be operable, following removal from the data object of the segment link, to remove the segment if no data object now links to that segment. Thus a segment which is no longer linked to any data object and thus has no continued relevance to any file in storage, can be removed altogether. …, removing the segment can be carried out by: adding an instruction to delete the segment to the back of the content store action queue”; and Para. [0012], lines (15-22): “The method can further comprise causing instructions for actions on segments and data objects stored in the content store to be carried out in chronological order or receipt of the instructions to perform those actions; identifying a file for deletion,…”, 
the Examiner asserts that the system provide instructions for actions on data objects that include identifying a file for deletion, i.e. a first aggregate action on an identified segment removal to be carried out on the action queue is that to a first consolidated work object with a work item type, i.e. delete); and
 (de Spiegeleer Fig. 7, Para. [0073], lines (1-8): “…, when the content store is ready to process the remove action, any action that adds a link to the data object is already processed and no new such actions are pending in the queue. Consequently, before processing the remove action, the content store verifies at step S7-5 whether any link has been added to the data object. If yes, the remove action is cancelled at step S7-7 (since the data object is still in use), otherwise the remove action is processed at step S7-9.”, 
the Examiner asserts that when the content store is ready to process the remove action, the content store verifies at step S7-5 whether any link has been added to the data object to that of receiving an indication of the generated consolidated work objects in that are ready to be processed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dhanasekaran to include the teaching of de Spiegeleer of enhanced administrative controls of object retention management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by ensuring that data objects are conforming to the specified object retention policies, thereby providing consistency and reliability in storage systems by allowing data objects which genuinely need to be deleted, exported or maintained to meet the stakeholder’s data retention requirements, as recognized by (de Spiegeleer, Abstract, Para. [0006]).

Regarding claim 4 (Original), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 1.  Further, Dhanasekaran teaches comprising: receiving, from a user device, the configurable data retention policy, wherein the configurable data retention policy is for a tenant or a  (Dhanasekaran Para. [0003], lines (7-13): “…, configurations disclosed herein enable a system to expose a retention policy management portal (RPMP) to enable a user to selectively activate file management labels and/or file retention rules of a unified retention policy with respect to files that correspond to user defined filter parameters and, ultimately, to subsets of files across user selected productivity platforms.”; and Para. [0005], lines (1-7): “The RPMP may be configured to cause a computing device to display a graphical user interface (GUI) that includes various user interface elements (UIE) to enable a user to indicate filter parameters for determining a subset of files, corresponding to the various productivity platforms, for selective activation of an individual file management label and/or an individual file retention rule.”).  

Regarding claim 5 (Original), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 4.  Further, Dhanasekaran teaches wherein the configurable data retention policy overrides one or more global data retention policies for the data object store (Dhanasekaran Fig. 1A, Para. [0041], lines (25-31): “…, the retention policy administrator 154 may modify filter parameters 120 to prescribe the unified retention policy 110 to all productivity platforms 104 by default, while further modifying the filter parameters 120 to override the default by excluding selected ones of the productivity platforms 104.”).  

Regarding claim 6 (Currently Amended), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 1.  Further de Spiegeleer teaches comprising:
marking the generated consolidated work objects as unprocessed work objects (de Spiegeleer Fig. 7, Para. [0073], lines (1-6): “…, when the content store is ready to process the remove action, any action that adds a link to the data object is already processed and no new such actions are pending in the queue. Consequently, before processing the remove action, the content store verifies at step S7-5 whether any link has been added to the data object.”, the Examiner interprets the content store verification of the action queue added action/links to that of marked work objects), 
wherein the first consolidated work object corresponding to the first aggregate action is associated with a first action type and a second consolidated work object corresponding to a second aggregate action is associated with a second action type (de Spiegeleer Para. [0012], lines (15-22): “The method can further comprise causing instructions for actions on segments and data objects stored in the content store to be carried out in chronological order or receipt of the instructions to perform those actions; identifying a file for deletion; marking the metadata store entry for the file for deletion; removing a reference to the metadata store entry for the file from the data object; and deleting the marked metadata store entry from the metadata store.”, the Examiner interprets the content store queue of serialized actions of identifying a file for deletion, marking the metadata store entry for the file for deletion, and other actions to that of a first action type and a second action type);
receiving, from the work processor, an indication that the work processor processed the generated consolidated work objects (de Spiegeleer Fig. 7, Para. [0074], lines (1-6): “When processing a data object remove action (as in step S7-9), the content store removes the data object. When a data object is removed, the links from that data object's segments to the data object are no longer necessary and can be removed at step S7-11. Hence, for each of these segments, the content store adds an unlink action to its queue.”); and 
marking the generated consolidated work objects as processed work objects based at least in part on the indication received from the work processor (de Spiegeleer Fig. 7, Para. [0074], lines (1-11): “When processing a data object remove action (as in step S7-9), the content store removes the data object. When a data object is removed, the links from that data object's segments to the data object are no longer necessary and can be removed at step S7-11. Hence, for each of these segments, the content store adds an unlink action to its queue. These actions are added to the queue (as opposed to being executed immediately) to allow any action already scheduled for one of the involved segments to be processed first. When such unlink action is processed, the segment is no longer linked to the data object.”, the Examiner asserts that when the content store is ready to process the remove action, the content store verifies at step S7-5 whether any link has been added to the data object to that of receiving an indication of the generated consolidated work objects in that are ready to be processed).  

Regarding claim 9 (Currently Amended), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 1.  Further de Spiegeleer teaches comprising: 
receiving, from the work processor, a set of data objects, data object records, or combination thereof corresponding to the first aggregate action (de Spiegeleer Para. [0040], lines (1-5): “…, by performing the backup process in terms of using a fingerprint typically of the order of a few tens of bits in size to determine which segments actually need backing up, the amount of data transferred over network connections between the workstations and backup servers is much reduced compared to a system where data identified for backup is sent for storage before it is determined whether storage of that data is actually required”; and Para. [0043], lines (1-5): “Thus there has been described a number of examples of a backup environment for using data fingerprints to identify files and/or segments for backup and to backup only unique files and segments so as to achieve maximum efficiency in usage of backup storage volume.”); 
extracting the set of data objects, data object records, or combination thereof (de Spiegeleer Para. [0004], lines (1-6): “…, large files are split into a number of equal sized units commonly known as segments. In this way, when data is appended to a file which has already been archived/backed-up, a later archival/backup operation need only create segments corresponding to the new data.”; and Para. [0044], lines (1-6): “In order to provide a means for accessing the files and segments in the backup system, the files and segments can be stored in an indexed file system or database structure which allows a file or segment to be identified and retrieved by a search on its fingerprint. The fingerprint may also be considered as a "signature" of the file or segment. Thereby a simple file system or database structure can be used for the files and segments, thereby allowing a swift search and retrieval process.”, the Examiner interprets the identification/retrieval of objects to that of the extraction of the set of objects); and 
exporting, to a user device, a link to access the extracted set of data objects, data object records, or combination thereof (de Spiegeleer Para. [0045], lines (10-14): “…, a user searching the metabase for files edited on a particular date can run a query on the metabase, and any returned results can enable the files in the backup system to be retrieved by means of their uniquely identifying fingerprint.”, the Examiner asserts that a uniquely identifying fingerprint is returned as a result to a user to access desired objects to that of exporting to a user a link to access the extracted set of data objects).  

Regarding claim 10 (Original), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 1.  Further, Dhanasekaran teaches wherein receiving the plurality of data retention requests comprises: periodically retrieving batches of data retention requests (Dhanasekaran Fig. 1A, Para. [0028], lines (1-6): “The unified retention policy 110 may include, but is not limited to, file retention rules 114 that define various actions to be performed with respect to files that satisfy one or more predefined conditions and/or are tagged with one or more file management labels 116 in accordance with the unified retention policy 110.”; and Fig. 1A, Para. [0030], lines (1-4): “…, the RPMP 112 may enable an administrator to indicate filter parameters 120 for selectively activating file retention rules 114 and/or file management labels 116 with respect to one or more subsets of files.”; and Para. [0072], lines (1-7): “…, the GUI 302 may prompt the retention policy administrator 154 to indicate whether she would like to retain content by defining a file retention period during which the file will be forcibly retained (e.g. requests to delete the file are to be ineffective) and/or a file purge age at which files are to be automatically deleted”).  

Regarding claim 11 (Original), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 1.  Further de Spiegeleer teaches comprising: receiving a plurality of work processor retrieval requests according to a work processor periodicity, wherein each work processor retrieval request of the plurality of work processor retrieval requests corresponds to a specific work item type (de Spiegeleer Fig. 7, Para. [0073], lines (1-6): “…, when the content store is ready to process the remove action, any action that adds a link to the data object is already processed and no new such actions are pending in the queue. Consequently, before processing the remove action, the content store verifies at step S7-5 whether any link has been added to the data object.”, the Examiner asserts that when the content store is ready to process the remove action to that of receiving a request of a specific work type).  

Regarding claim 12 (Original),  the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 1.  Further de Spiegeleer teaches wherein the plurality of data retention requests are evaluated according to a dynamic or pre-determined periodicity (de Spiegeleer Para. [0007], lines (16-19): “The content store can be operable to carry out actions on segments and data objects stored therein in chronological order of receipt of instructions to perform those actions by a content store action queue.”; and Para. [0012], lines (15-19): “The method can further comprise causing instructions for actions on segments and data objects stored in the content store to be carried out in chronological order or receipt of the instructions to perform those actions; identifying a file for deletion; marking the metadata store entry for the file for deletion; removing a reference to the metadata store entry for the file from the data object; and deleting the marked metadata store entry from the metadata store.”).  

Regarding claim 13 (Original), The method of claim 1, the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 1.  Further de Spiegeleer teaches wherein the one or more datasets comprise data formatted in a non-relational database schema (de Spiegeleer Para. [0044], lines (1-5): “In order to provide a means for accessing the files and segments in the backup system, the files and segments can be stored in an indexed file system or database structure which allows a file or segment to be identified and retrieved by a search on its fingerprint”, the Examiner asserts that the files and data segments are stored in an indexed file system or database structure to that of a non-relational database schema).  

Regarding claim 14 (Currently Amended), Dhanasekaran teaches an apparatus for data processing at a data object store, comprising: a processor; memory in electronic communication with the processor (Dhanasekaran Para. [0003]: “…, one or more computing devices may deploy the unified retention policy on the one or more productivity platforms.”; and Para. [0021], lines (1-2): “FIG. 8 shows additional details of an example computer architecture for a computer capable of executing a retention policy management service, a productivity platform, and/or or any program components thereof”); and 
instructions stored in the memory and executable by the processor to cause the apparatus to: identify a configurable data retention policy for one or more datasets stored in the data object store (Dhanasekaran Para. [0003], lines (7-23): “…, configurations disclosed herein enable a system to expose a retention policy management portal (RPMP) to enable a user to selectively activate file management labels and/or file retention rules of a unified retention policy with respect to files that correspond to user defined filter parameters and, ultimately, to subsets of files across user selected productivity platforms. As used herein, a “unified retention policy” refers generally to a set of file retention rules that are configured to be deployed across multiple productivity platforms. …, a productivity suite may include multiple productivity platforms (e.g. a communication platform providing email and/or chat capabilities, a file hosting platform providing cloud file storage capabilities, etc.)” and Para. [0005], lines (8-13): “…, the term “selective activation” may generally refer to making a particular file retention rule and/or a particular file management label available for use and/or enforcement with respect to a particular subset of files such as, for example, a set of files stored in association with a particular user account and/or group of user accounts.”,
the Examiner asserts that the retention rules that are configured to be deployed across multiple productivity platforms and enforced to a particular subset of stored data to that of identifying a configurable data retention policy for one or more datasets stored in the data object store); 
receive a plurality of data retention requests associated with one or more actions for the one or more datasets, wherein each data retention request corresponds to an action to perform on at least one dataset of the one or more datasets stored in the data object store (Dhanasekaran Fig. 1A, Para. [0028], lines (1-6): “The unified retention policy 110 may include, but is not limited to, file retention rules 114 that define various actions to be performed with respect to files that satisfy one or more predefined conditions and/or are tagged with one or more file management labels 116 in accordance with the unified retention policy 110.”; and 
Fig. 1A, Para. [0030], lines (1-4): “…, the RPMP 112 may enable an administrator to indicate filter parameters 120 for selectively activating file retention rules 114 and/or file management labels 116 with respect to one or more subsets of files.”; and 
Fig. 3A, Para. [0072], lines (1-7): “…, the GUI 302 may prompt the retention policy administrator 154 to indicate whether she would like to retain content by defining a file retention period during which the file will be forcibly retained (e.g. requests to delete the file are to be ineffective) and/or a file purge age at which files are to be automatically deleted”), and 
wherein the one or more actions correspond to exporting or deleting data objects, data object records, or a combination thereof according to the configurable data retention policy (Dhanasekaran Para. [0031], lines (23-27) “The system may further determine a unified retention policy that associates one or more actions (e.g. deleting a file) with various predefined conditions (e.g. the file meeting or exceeding a retention age threshold and/or a file purge age).”); 
However, Dhanasekaran does not explicitly teach evaluate the plurality of data retention requests to determine a set of active data retention requests associated with a plurality active actions; consolidate the plurality of active actions into one or more aggregate actions, wherein [[each]] a first aggregate action comprises a set of active actions to perform on a dataset, the set of active actions corresponding a first consolidated work object comprises a work item type corresponding to the first aggregate action and a dataset identifier corresponding to the dataset; and transmit, to a work processor, an indication of the generated consolidated work objects in response to a work processor retrieval request, wherein the work processor processes the generated consolidated work objects in accordance with the configurable data retention policy.  
But de Spiegeleer teaches evaluate the plurality of data retention requests to determine a set of active data retention requests associated with a plurality active actions (de Spiegeleer Para. [0007], lines (16-27): “The content store can be operable to carry out actions on segments and data objects stored therein in chronological order of receipt of instructions to perform those actions by a content store action queue.  The backup system can be operable to identify a file for deletion, mark the metadata store entry for the file for deletion, to remove a reference to the metadata store entry for the file from the data object and to delete the marked metadata store entry from the metadata store. Thereby, a single-instance store can operate a reliable and safe data retention policy to safeguard stored data whilst also allowing data that need not be retained any longer to be deleted.”, the Examiner asserts that the content store can carry out actions in order of receipt of instructions according to the data retention policy to that of evaluating active data retention requests); 
consolidate the plurality of active actions into one or more aggregate actions, wherein [[each]] a first aggregate action comprises a set of active actions to perform on a dataset, the set of active actions corresponding (de Spiegeleer Para. [0007], lines (16-27): “The content store can be operable to carry out actions on segments and data objects stored therein in chronological order of receipt of instructions to perform those actions by a content store action queue… , a single-instance store can operate a reliable and safe data retention policy to safeguard stored data whilst also allowing data that need not be retained any longer to be deleted.”; and 
Para. [0009], lines (6-8): “…, the system can be operable to carry out the deletion of the data object by adding an instruction to delete the data object to the back of the content store action queue”; and 
Para. [0066], lines (1-4): “…, a queue mechanism is implemented to serialize the actions performed on the content store. All actions on the content store are added to this queue and executed on a first-come, first-served basis, ...”, 
the Examiner asserts that the content store can operate a data retention policy to carry out actions on data objects that are implemented in a data store action queue to that of consolidating/aggregating active data retention requests); 
generate a consolidated work object for each aggregate action, wherein [[each]] a first consolidated work object comprises a work item type corresponding to the first aggregate action and a dataset identifier corresponding to the dataset (de Spiegeleer Para. [0011], lines (1-9): “…, the system can be operable, following removal from the data object of the segment link, to remove the segment if no data object now links to that segment. Thus a segment which is no longer linked to any data object and thus has no continued relevance to any file in storage, can be removed altogether. …, removing the segment can be carried out by: adding an instruction to delete the segment to the back of the content store action queue”; and Para. [0012], lines (15-22): “The method can further comprise causing instructions for actions on segments and data objects stored in the content store to be carried out in chronological order or receipt of the instructions to perform those actions; identifying a file for deletion,…”, 
the Examiner asserts that the system provide instructions for actions on data objects that include identifying a file for deletion, i.e. a first aggregate action on an identified segment removal to be carried out on the action queue is that to a first consolidated work object with a work item type, i.e. delete); and 
transmit, to a work processor, an indication of the generated consolidated work objects in response to a work processor retrieval request, wherein the work processor processes the generated consolidated work objects in accordance with the configurable data retention policy (de Spiegeleer Fig. 7, Para. [0073], lines (1-8): “…, when the content store is ready to process the remove action, any action that adds a link to the data object is already processed and no new such actions are pending in the queue. Consequently, before processing the remove action, the content store verifies at step S7-5 whether any link has been added to the data object. If yes, the remove action is cancelled at step S7-7 (since the data object is still in use), otherwise the remove action is processed at step S7-9.”, 
the Examiner asserts that when the content store is ready to process the remove action, the content store verifies at step S7-5 whether any link has been added to the data object to that of receiving an indication of the generated consolidated work objects in that are ready to be processed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dhanasekaran to include the teaching of de Spiegeleer of enhanced administrative controls of object retention management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by ensuring that data objects are conforming to the specified object retention policies, thereby providing consistency and reliability in storage systems by allowing data objects which genuinely need to be deleted, exported or maintained to meet the stakeholder’s data retention requirements, as recognized by (de Spiegeleer, Abstract, Para. [0006]).

Regarding claim 16 (Original), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 14.  Further, Dhanasekaran teaches wherein the instructions are further executable by the processor to cause the apparatus to:
receive, from a user device, the configurable data retention policy, wherein the configurable data retention policy is for a tenant or a user corresponding to the one or more datasets (Dhanasekaran Para. [0003], lines (7-13): “…, configurations disclosed herein enable a system to expose a retention policy management portal (RPMP) to enable a user to selectively activate file management labels and/or file retention rules of a unified retention policy with respect to files that correspond to user defined filter parameters and, ultimately, to subsets of files across user selected productivity platforms.”).

Regarding claim 17 (Currently Amended), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 14.  Further, de Spiegeleer teaches wherein the instructions are further executable by the processor to cause the apparatus to: 
mark the generated consolidated work objects as unprocessed work objects (de Spiegeleer Fig. 7, Para. [0073], lines (1-6): “…, when the content store is ready to process the remove action, any action that adds a link to the data object is already processed and no new such actions are pending in the queue. Consequently, before processing the remove action, the content store verifies at step S7-5 whether any link has been added to the data object.”, the Examiner interprets the content store verification of the action queue added action/links to that of marked work objects), 
wherein the first consolidated work object corresponding to the first aggregate action is associated with a first action type and a second consolidated work object corresponding to a second aggregate action is associated with a second action type (de Spiegeleer Para. [0012], lines (15-22): “The method can further comprise causing instructions for actions on segments and data objects stored in the content store to be carried out in chronological order or receipt of the instructions to perform those actions; identifying a file for deletion; marking the metadata store entry for the file for deletion; removing a reference to the metadata store entry for the file from the data object; and deleting the marked metadata store entry from the metadata store.”, the Examiner interprets the content store queue of serialized actions of identifying a file for deletion, marking the metadata store entry for the file for deletion, and other actions to that of a first action type and a second action type); 
receive, from the work processor, an indication that the work processor processed the generated consolidated work objects (de Spiegeleer Fig. 7, Para. [0074], lines (1-6): “When processing a data object remove action (as in step S7-9), the content store removes the data object. When a data object is removed, the links from that data object's segments to the data object are no longer necessary and can be removed at step S7-11. Hence, for each of these segments, the content store adds an unlink action to its queue.”); and 
mark the generated consolidated work objects as processed work objects based at least in part on the indication received from the work processor (de Spiegeleer Fig. 7, Para. [0074], lines (1-11): “When processing a data object remove action (as in step S7-9), the content store removes the data object. When a data object is removed, the links from that data object's segments to the data object are no longer necessary and can be removed at step S7-11. Hence, for each of these segments, the content store adds an unlink action to its queue. These actions are added to the queue (as opposed to being executed immediately) to allow any action already scheduled for one of the involved segments to be processed first. When such unlink action is processed, the segment is no longer linked to the data object.”, the Examiner asserts that when the content store is ready to process the remove action, the content store verifies at step S7-5 whether any link has been added to the data object to that of receiving an indication of the generated consolidated work objects in that are ready to be processed).  

Regarding claim 19 (Currently Amended), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 14.  Further de Spiegeleer teaches  wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the work processor, a set of data objects, data object records, or combination thereof corresponding to the first aggregate action (de Spiegeleer Para. [0040], lines (1-5): “…, by performing the backup process in terms of using a fingerprint typically of the order of a few tens of bits in size to determine which segments actually need backing up, the amount of data transferred over network connections between the workstations and backup servers is much reduced compared to a system where data identified for backup is sent for storage before it is determined whether storage of that data is actually required”; and Para. [0043], lines (1-5): “Thus there has been described a number of examples of a backup environment for using data fingerprints to identify files and/or segments for backup and to backup only unique files and segments so as to achieve maximum efficiency in usage of backup storage volume.”); 
extract the set of data objects, data object records, or combination thereof (de Spiegeleer Para. [0004], lines (1-6): “…, large files are split into a number of equal sized units commonly known as segments. In this way, when data is appended to a file which has already been archived/backed-up, a later archival/backup operation need only create segments corresponding to the new data.”; and Para. [0044], lines (1-6): “In order to provide a means for accessing the files and segments in the backup system, the files and segments can be stored in an indexed file system or database structure which allows a file or segment to be identified and retrieved by a search on its fingerprint. The fingerprint may also be considered as a "signature" of the file or segment. Thereby a simple file system or database structure can be used for the files and segments, thereby allowing a swift search and retrieval process.”, the Examiner interprets the identification/retrieval of objects to that of the extraction of the set of objects), and 
export, to a user device, a link to access the extracted set of data objects, data object records, or combination thereof (de Spiegeleer Para. [0045], lines (10-14): “…, a user searching the metabase for files edited on a particular date can run a query on the metabase, and any returned results can enable the files in the backup system to be retrieved by means of their uniquely identifying fingerprint.”, the Examiner asserts that a uniquely identifying fingerprint is returned as a result to a user to access desired objects to that of exporting to a user a link to access the extracted set of data objects).  

Regarding claim 20 (Currently Amended), Dhanasekaran teaches a non-transitory computer-readable medium storing code for data processing at a data object store (Dhanasekaran Para. [0009], lines (2-5): “…, the above-described subject matter may also be implemented as a computer-controlled apparatus, a computer process, a computing system, or as an article of manufacture such as a computer-readable medium”), the code comprising instructions executable by a processor to: 
identify a configurable data retention policy for one or more datasets stored in the data object store (Dhanasekaran Para. [0003], lines (7-23): “…, configurations disclosed herein enable a system to expose a retention policy management portal (RPMP) to enable a user to selectively activate file management labels and/or file retention rules of a unified retention policy with respect to files that correspond to user defined filter parameters and, ultimately, to subsets of files across user selected productivity platforms. As used herein, a “unified retention policy” refers generally to a set of file retention rules that are configured to be deployed across multiple productivity platforms. …, a productivity suite may include multiple productivity platforms (e.g. a communication platform providing email and/or chat capabilities, a file hosting platform providing cloud file storage capabilities, etc.)”; and Para. [0005], lines (8-13): “…, the term “selective activation” may generally refer to making a particular file retention rule and/or a particular file management label available for use and/or enforcement with respect to a particular subset of files such as, for example, a set of files stored in association with a particular user account and/or group of user accounts.”, 
the Examiner asserts that the retention rules that are configured to be deployed across multiple productivity platforms and enforced to a particular subset of stored data to that of identifying a configurable data retention policy for one or more datasets stored in the data object store); 
receive a plurality of data retention requests associated with one or more actions for the one or more datasets, wherein each data retention request corresponds to an action to perform on at least one (Dhanasekaran Fig. 1A, Para. [0028], lines (1-6): “The unified retention policy 110 may include, but is not limited to, file retention rules 114 that define various actions to be performed with respect to files that satisfy one or more predefined conditions and/or are tagged with one or more file management labels 116 in accordance with the unified retention policy 110.”; and 
Fig. 1A, Para. [0030], lines (1-4): “…, the RPMP 112 may enable an administrator to indicate filter parameters 120 for selectively activating file retention rules 114 and/or file management labels 116 with respect to one or more subsets of files.”; and 
Fig. 3A, Para. [0072], lines (1-7): “…, the GUI 302 may prompt the retention policy administrator 154 to indicate whether she would like to retain content by defining a file retention period during which the file will be forcibly retained (e.g. requests to delete the file are to be ineffective) and/or a file purge age at which files are to be automatically deleted”), and 
wherein the one or more actions correspond to exporting or deleting data objects, data object records, or a combination thereof according to the configurable data retention policy (Dhanasekaran Para. [0031], lines (23-27) “The system may further determine a unified retention policy that associates one or more actions (e.g. deleting a file) with various predefined conditions (e.g. the file meeting or exceeding a retention age threshold and/or a file purge age).”);
However, Dhanasekaran does not explicitly teach evaluate the plurality of data retention requests to determine a set of active data retention requests associated with a plurality active actions; consolidate the plurality of active actions into one or more aggregate actions, wherein [[each]] a first aggregate action comprises a set of active actions to perform on a dataset, the set of active actions corresponding a first consolidated work object comprises a first aggregate action and a dataset identifier corresponding to the dataset; and transmit, to a work processor, an indication of the generated consolidated work objects in response to a work processor retrieval request, wherein the work processor processes Page 7 of 13App. No. 15/910,837PATENTAmendment dated October 9, 2020Reply to Office Action dated July 9, 2020the generated consolidated work objects in accordance with the configurable data retention policy.
 But de Spiegeleer evaluate the plurality of data retention requests to determine a set of active data retention requests associated with a plurality active actions (de Spiegeleer Para. [0007], lines (16-27): “The content store can be operable to carry out actions on segments and data objects stored therein in chronological order of receipt of instructions to perform those actions by a content store action queue.  The backup system can be operable to identify a file for deletion, mark the metadata store entry for the file for deletion, to remove a reference to the metadata store entry for the file from the data object and to delete the marked metadata store entry from the metadata store. Thereby, a single-instance store can operate a reliable and safe data retention policy to safeguard stored data whilst also allowing data that need not be retained any longer to be deleted.”, the Examiner asserts that the content store can carry out actions in order of receipt of instructions according to the data retention policy to that of evaluating active data retention requests); 
consolidate the plurality of active actions into one or more aggregate actions, wherein [[each]] a first aggregate action comprises a set of active actions to perform on a dataset, the set of active actions corresponding (de Spiegeleer Para. [0007], lines (16-27): “The content store can be operable to carry out actions on segments and data objects stored therein in chronological order of receipt of instructions to perform those actions by a content store action queue… , a single-instance store can operate a reliable and safe data retention policy to safeguard stored data whilst also allowing data that need not be retained any longer to be deleted.”; and 
Para. [0009], lines (6-8): “…, the system can be operable to carry out the deletion of the data object by adding an instruction to delete the data object to the back of the content store action queue”; and 
Para. [0066], lines (1-4): “…, a queue mechanism is implemented to serialize the actions performed on the content store. All actions on the content store are added to this queue and executed on a first-come, first-served basis, ...”, 
the Examiner asserts that the content store can operate a data retention policy to carry out actions on data objects that are implemented in a data store action queue to that of consolidating/aggregating active data retention requests); 
generate a consolidated work object for each aggregate action, wherein [[each]] a first consolidated work object comprises a work item type corresponding to the first aggregate action and a dataset identifier corresponding to the dataset (de Spiegeleer Para. [0011], lines (1-9): “…, the system can be operable, following removal from the data object of the segment link, to remove the segment if no data object now links to that segment. Thus a segment which is no longer linked to any data object and thus has no continued relevance to any file in storage, can be removed altogether. …, removing the segment can be carried out by: adding an instruction to delete the segment to the back of the content store action queue”; and Para. [0012], lines (15-22): “The method can further comprise causing instructions for actions on segments and data objects stored in the content store to be carried out in chronological order or receipt of the instructions to perform those actions; identifying a file for deletion,…”, 
the Examiner asserts that the system provide instructions for actions on data objects that include identifying a file for deletion, i.e. a first aggregate action on an identified segment removal to be carried out on the action queue is that to a first consolidated work object with a work item type, i.e. delete); and 
(de Spiegeleer Fig. 7, Para. [0073], lines (1-8): “…, when the content store is ready to process the remove action, any action that adds a link to the data object is already processed and no new such actions are pending in the queue. Consequently, before processing the remove action, the content store verifies at step S7-5 whether any link has been added to the data object. If yes, the remove action is cancelled at step S7-7 (since the data object is still in use), otherwise the remove action is processed at step S7-9.”, 
the Examiner asserts that when the content store is ready to process the remove action, the content store verifies at step S7-5 whether any link has been added to the data object to that of receiving an indication of the generated consolidated work objects in that are ready to be processed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dhanasekaran to include the teaching of de Spiegeleer of enhanced administrative controls of object retention management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by ensuring that data objects are conforming to the specified object retention policies, thereby providing consistency and reliability in storage systems by allowing data objects which genuinely need to be deleted, exported or maintained to meet the stakeholder’s data retention requirements, as recognized by (de Spiegeleer, Abstract, Para. [0006]).


Claims 2, 3, 7, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2018/0276232 A11) issued to Dhanasekaran et al. (hereinafter as “Dhanasekaran”), in view of US Patent Application Publication (US 2008/0243878 A1) issued to de Spiegeleer et al. (hereinafter as “de Spiegeleer”), and in view of US Patent Application Publication (US 2015/0186081 A1) issued to Albrecht (hereinafter as “Albrecht”).
Regarding claim 2 (Original), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 1.  However, the combinations of Dhanasekaran and de Spiegeleer do not explicitly teach wherein the data object store is associated with a metadata database, the method further comprising: identifying a tenant identifier, a user identifier, or a combination thereof corresponding to the plurality of data retention requests; and determining the one or more datasets according to metadata in the metadata database associated with the tenant identifier, the user identifier, or the combination thereof.
But Albrecht teaches identifying a tenant identifier, a user identifier, or a combination thereof corresponding to the plurality of data retention requests (Albrecht Fig. 1/3, [0050], lines (1-10): “At block 330, the data storage 130 may determine whether the time period associated with the stored copy has elapsed. Upon a positive determination at block 330, the data storage 130, at block 335, may send a notification to a user identified from the metadata of the stored electronic copy and/or a person having data retention responsibilities. The notification may contain a request or reminder to destroy the printed copy of the stored copy and may further contain information contained in the metadata, such as the number of pages printed.”); and
determining the one or more datasets according to metadata in the metadata database associated with the tenant identifier, the user identifier, or the combination thereof (Albrecht Fig. 1/3, [0050], lines (1-10): “At block 330, the data storage 130 may determine whether the time period associated with the stored copy has elapsed. Upon a positive determination at block 330, the data storage 130, at block 335, may send a notification to a user identified from the metadata of the stored electronic copy and/or a person having data retention responsibilities. The notification may contain a request or reminder to destroy the printed copy of the stored copy and may further contain information contained in the metadata, such as the number of pages printed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dhanasekaran and de Spiegeleer to include the teaching of Albrecht of object life cycle monitoring and management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by ensuring that data objects are conforming to the specified object metadata and retention policies, thereby the confidentiality of tracked objects are kept relevant to their business owners and hence are vital to the success of the organization, as recognized by (Albrecht, Abstract and Para. [0007]).
 
Regarding claim 3 (Original), the combinations of Dhanasekaran, de Spiegeleer and Albrecht teach the limitations of claim 2.  Further, Dhanasekaran teaches wherein the plurality of data retention requests correspond to deprovisioning a tenant of the data object store corresponding to the tenant identifier or record deletion for a user of the tenant of the data object store corresponding to the user identifier (Dhanasekaran Fig. 1A, Para. [0060], lines (10-14): “Under these circumstances, the system 100 may receive a request to delete this email file from the information worker's user account and, based thereon, cause the large email file to be removed from her email account's twenty-five MB storage allotment.”).  

Regarding claim 7 (Currently Amended),  the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 1.  However, the combinations of Dhanasekaran and de Spiegeleer do not explicitly teach wherein evaluating the plurality of data retention requests to determine the set of active data retention requests associated with the plurality of active actions comprises: identifying expiration timestamps, time-to-live (TTL) values, sequential TTL values, or a combination plurality of active actions based at least in part on the comparing. 
But Albrecht teaches wherein evaluating the plurality of data retention requests to determine the set of active data retention requests associated with the plurality of active actions comprises: 
identifying expiration timestamps, time-to-live (TTL) values, sequential TTL values, or a combination thereof for the plurality of data retention requests (Albrecht Para. [0047], lines (1-7): “At block 310, the electronic copy and metadata may be stored in data storage 130. At block 315, data storage 130 associates a time period with the stored copy and metadata. The time period is the time wherein a printed copy of the document may be allowed to exist in paper form or otherwise, and when the said time period expires, the document must be destroyed.”); Page 3 of 13App. No. 15/910,837PATENT Amendment dated October 9, 2020 Reply to Office Action dated July 9, 2020
comparing a current timestamp to the identified expiration timestamps, TTL values, sequential TTL values, or the combination thereof (Albrecht Fig. 1/3, [0050], lines (1-3): “At block 330, the data storage 130 may determine whether the time period associated with the stored copy has elapsed.”); and 
determining the plurality of active actions based at least in part on the comparing (Albrecht Fig. 1/3, [0050], lines (1-10): “At block 330, the data storage 130 may determine whether the time period associated with the stored copy has elapsed. Upon a positive determination at block 330, the data storage 130, at block 335, may send a notification to a user identified from the metadata of the stored electronic copy and/or a person having data retention responsibilities. The notification may contain a request or reminder to destroy the printed copy of the stored copy and may further contain information contained in the metadata, such as the number of pages printed.”).


Regarding claim 8 (Currently Amended),  the combinations of Dhanasekaran, de Spiegeleer and Albrecht teach the limitations of claim 7.  Further, de Spiegeleer teaches wherein the work processor removes a set of data objects, a set of data object records, or a combination thereof from the dataset for each consolidated work object based at least in part on the first aggregate action and the current timestamp exceeding the identified expiration timestamps, TTL values, sequential TTL values, or the combination thereof (de Spiegeleer Para. [0069], lines (1-8): “The method is illustrated in FIG. 6. First, at step S6-1, the metadata records for the files to be removed are identified in the metabase and are marked as expired in the metabase. As soon as a record is marked as expired, a backup client can no longer use it as an entry point to retrieve the file to which it refers. Next, at step S6-3, the metabase requests the content store to unlink the data objects from the metabase records that are marked as expired.”).

Regarding claim 15 (Original), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 14.  However, the combinations of Dhanasekaran and de Spiegeleer do not explicitly teach wherein the data object store is associated with a metadata database, the instructions further executable by the processor to cause the apparatus to: identify a tenant identifier, a user identifier, or a 
But Albrecht reaches wherein the data object store is associated with a metadata database, the instructions further executable by the processor to cause the apparatus to: 
identify a tenant identifier, a user identifier, or a combination thereof corresponding to the plurality of data retention requests (Albrecht Fig. 1/3, [0050], lines (1-10): “At block 330, the data storage 130 may determine whether the time period associated with the stored copy has elapsed. Upon a positive determination at block 330, the data storage 130, at block 335, may send a notification to a user identified from the metadata of the stored electronic copy and/or a person having data retention responsibilities. The notification may contain a request or reminder to destroy the printed copy of the stored copy and may further contain information contained in the metadata, such as the number of pages printed.”); and 
Page 5 of 13App. No. 15/910,837PATENTdetermine the one or more datasets according to metadata in the metadata database associated with the tenant identifier, the user identifier, or the combination thereof (Albrecht Fig. 1/3, [0050], lines (1-10): “At block 330, the data storage 130 may determine whether the time period associated with the stored copy has elapsed. Upon a positive determination at block 330, the data storage 130, at block 335, may send a notification to a user identified from the metadata of the stored electronic copy and/or a person having data retention responsibilities. The notification may contain a request or reminder to destroy the printed copy of the stored copy and may further contain information contained in the metadata, such as the number of pages printed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dhanasekaran and de Spiegeleer to include the teaching of Albrecht of object life cycle monitoring and management method.  Motivation to do so 

Regarding claim 18 (Currently Amended), the combinations of Dhanasekaran and de Spiegeleer teach the limitations of claim 14.  However, the combinations of Dhanasekaran and de Spiegeleer do not explicitly teach wherein the instructions to evaluate the plurality of data retention requests to determine the set of active data retention requests associated with the plurality of active actions are executable by the processor to cause the apparatus to: identify expiration timestamps, time-to-live (TTL) values, sequential TTL values, or a combination thereof for the plurality of data retention requests; compare a current timestamp to the identified expiration timestamps, TTL values, sequential TTL values, or the combination thereof, and determine the plurality of active actions based at least in part on the comparing.
 But Albrecht teaches wherein the instructions to evaluate the plurality of data retention requests to determine the set of active data retention requests associated with the plurality of active actions are executable by the processor to cause the apparatus to: 
identify expiration timestamps, time-to-live (TTL) values, sequential TTL values, or a combination thereof for the plurality of data retention requests (Albrecht Para. [0047], lines (1-7): “At block 310, the electronic copy and metadata may be stored in data storage 130. At block 315, data storage 130 associates a time period with the stored copy and metadata. The time period is the time wherein a printed copy of the document may be allowed to exist in paper form or otherwise, and when the said time period expires, the document must be destroyed.”); 
(Albrecht Fig. 1/3, [0050], lines (1-3): “At block 330, the data storage 130 may determine whether the time period associated with the stored copy has elapsed.”), and 
determine the plurality of active actions based at least in part on the comparing (Albrecht Fig. 1/3, [0050], lines (1-10): “At block 330, the data storage 130 may determine whether the time period associated with the stored copy has elapsed. Upon a positive determination at block 330, the data storage 130, at block 335, may send a notification to a user identified from the metadata of the stored electronic copy and/or a person having data retention responsibilities. The notification may contain a request or reminder to destroy the printed copy of the stored copy and may further contain information contained in the metadata, such as the number of pages printed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dhanasekaran and de Spiegeleer to include the teaching of Albrecht of object life cycle monitoring and management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by ensuring that data objects are conforming to the specified object metadata and retention policies, thereby the confidentiality of tracked objects are kept relevant to their business owners and hence are vital to the success of the organization, as recognized by (Albrecht, Abstract and Para. [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
1/12/2021
/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162